Citation Nr: 1712413	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  11-11 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for erosive gastritis, to include as secondary to service-connected disability.

2.  Entitlement to service connection for tinnitus, to include as secondary to an ear disability, including bilateral hearing loss.

3.  Entitlement to service connection for an ear disability, including bilateral hearing loss.

4.  Entitlement to a rating in excess of 30 percent for coronary artery disease.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

The Veteran is represented by:  Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ), which is either the RO or the Appeals Management Office (AMO).  VA will notify the Veteran is further action is required.


REMAND

Bilateral Hearing Loss and Tinnitus

In March 2011, the Veteran was provided a VA audiological examination to ascertain the etiological relationship, if any, between his bilateral hearing loss and tinnitus and his active duty.  Ultimately, the examiner opined that the Veteran's tinnitus was related to his bilateral hearing loss, but that his bilateral hearing loss was not related to his active duty.  According to the resulting examination report, the Veteran stated that he initially noticed "hearing loss" about 10 to 15 years prior to the examination and the onset of tinnitus "several" years ago.

Contrary to the examination report, the Veteran has asserted that he experienced hearing difficult during his active duty.  Indeed, the Veteran's October 1968 report of medical history shows that he endorsed an "ear problem in [Republic of Vietnam]" related to a "blast."  The Veteran's service personnel records demonstrate that he was assigned to artillery battery during his combat service in the Republic of Vietnam.

The March 2011 VA examiner did not address whether the Veteran has an ear disability, manifested by bilateral hearing loss, that is etiologically associated with his active duty, to include exposure to acoustic trauma.  Further, the examiner did not cite or discuss the Veteran's October 1968 report of medical history insofar as it documents an in-service "ear problem."  For these reasons, the Board finds that the March 2011 VA examination is insufficient and, thus, remanding these claims is warranted in order to provide the Veteran another VA examination.

Coronary Artery Disease

In March 2012, the Veteran underwent a VA examination to assess the severity of his service-connected coronary artery disease.  During the examination, the Veteran did not undergo exercise metabolic equivalent of task (METs) testing; the examiner limited the assessment to a review of the evidence and an interview.  No explanation was provided as to not providing METs testing.  Thereafter, the examiner indicated that the Veteran's METs level was greater than 5, but less than 7, which was equivalent to activities consistent with golfing without a cart, mowing the yard with a push mower, and heavy yard work, such as digging.  

In February 2017, the Veteran and his representative submitted assertions that the March 2012 review of evidence grossly overestimated the Veteran's METs level and that the examiner's opinion was inadequate because no clinical testing was administered.   The Veteran provided specific examples of activities that elicited symptoms, which, according to a submitted medical article, shows that his METs level is greater than 3, but less than 5.

The Board is unable to reconcile the evidence of record as to the Veteran's METs level throughout the pendency of this appeal; this is especially true given the absence of clinical findings in the March 2012 VA examination.   Consequently, the Board finds that a remand is warranted in order to provide the Veteran a VA examination wherein METs testing is administered, as it appears at a minimum that his service-connected coronary artery disease has worsened since the March 2012 VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).

Erosive Gastritis

In March 2012, the Veteran underwent a VA examination pursuant to his claim of entitlement to service connection for erosive gastritis.  The Veteran asserts that this disability is caused or aggravated by medications prescribed to treat his service-connected coronary artery disease.

After a physical examination and a review of documentation presented by the Veteran, the examiner rendered an etiological opinion upon which the denial of his claim was based.  However, in rendering the March 2012 opinion, the examiner stated that there was no evidence that the Veteran's erosive gastritis was "directly caused" by his use of medications prescribed to treat his service-connected coronary artery disease.  Further, the examiner stated that he could not find "conclusive evidence" that this medication "causes" erosive gastritis.  Confusingly, the examiner then distinguishes the Veteran's erosive gastritis from gastrointestinal bleeding, finding that the medications in question contributed to the Veteran's gastrointestinal bleed, but did not "cause" his erosive gastritis.

The March 2012 VA examiner's opinion is limited to assessing whether the Veteran's erosive gastritis was caused by the medications used to treat his service-connected coronary artery disease, but does not assess whether such medication aggravated his erosive gastritis.  Further, the evidentiary standard to establish service connection on a secondary basis is whether it is at least as likely as not that the claimed disability is due to or aggravated by a service-connected disability.  The March 2012 VA examiner's opinion erroneously employs a far stricter standard of "conclusive" evidence of an etiological association.  For these reasons, the Board finds that the March 2012 VA examination is insufficient and, thus, a remand is required in order to provide the Veteran another VA examination.

TDIU

The Board finds that the Veteran's TDIU claim is inextricably intertwined with the other issues being remanded herein and, thus, a remand for contemporaneous consideration is required.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide the Veteran with a VA examination with respect to his ear disability (including bilateral hearing loss) and tinnitus.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  The examiner must fully describe all manifestations of these disabilities, to include whether the Veteran has an ear disability beyond bilateral hearing loss and tinnitus.  All necessary tests must be conducted, and all clinical findings must be reported in detail.  

After the examiner has reviewed the relevant evidence of record, including the Veteran's lay assertions, the examiner is asked to provide an opinion as to whether any ear disability (including bilateral hearing loss) and/or tinnitus was incurred in or due to the Veteran's active duty.  In so doing, the examiner must specifically discuss and consider the October 1968 reference to an in-service ear problem associated with a "blast," as well as the Veteran's assignment to an artillery unit during combat in Vietnam.  A complete rationale must be provided for any rendered opinion.

2.  The AOJ must provide the Veteran with a VA examination with respect to his erosive gastritis.  The Veteran's electronic claims file must be made available to and reviewed the examiner.  The examiner must fully describe all manifestations of this disability, to include an explanation as to the difference between it and gastrointestinal bleeding, if any.  All necessary tests must be conducted, and all clinical findings must be reported in detail.  

After the examiner has reviewed the relevant evidence of record, including the Veteran's lay assertions, the examiner is asked to provide an opinion as to whether his erosive gastritis was due to OR aggravated by the medication prescribed to treat his coronary artery disease.  The examiner is advised that the applicable standard to the above etiological question is whether it is at least as likely as not; conclusive evidence is not required.  A complete rationale must be provided for any rendered opinion.

3.  The AOJ must schedule the Veteran for the appropriate VA examination to determine the current severity of his service-connected coronary artery disease.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  The examiner must fully describe all manifestations of this disability, as well as all medications prescribed for treatment purposes.  All necessary tests must be conducted, including METs testing, and all clinical findings must be reported in detail.  

4.  Once the above actions have been completed, the AOJ must re-adjudicate the issues on appeal, including entitlement to TDIU.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

